PER CURIAM.
The insurer, United States Fidelity & Guaranty Co., (USF & G), appeals a nonfi-nal order granting the Zieglers’ (insureds’) *1285petition to compel appraisal. We reverse on the authority of United States Fidelity & Guaranty Co. v. Romay, 744 So.2d 467 (Fla. 3d DCA 1999). This cause is remanded with directions to permit the insureds to satisfy the applicable pre-ap-praisal policy conditions under Romay. Thereafter, the insureds may appropriately pursue the merits of the claim against the insurer, with the action treated for limitations purposes as commenced on June 27, 1997, when the action was filed below.1
REVERSED AND REMANDED WITH DIRECTIONS.

. We do not reach the issue, raised by the insurer as part of its pre-Romay strategy to avoid the unconditional appraisal then required by Allstate Insurance Co. v. Sierra, 705 So.2d 119 (Fla. 3d DCA 1998), that the "right” to appraisal does not follow the assignment of a claim such as this. It will be time enough to do so below (and on appeal) if the insurer raises an objection to appraisal even after the now-mandated-by-Romay satisfaction of the policy pre-conditions.